DETAILED ACTION
Receipt is acknowledged of Applicants’ claims/ remarks filed 8/3/2021.

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement filed 10/28/2021 is acknowledged.  

WITHDRAWN REJECTIONS
3.            Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” in view of  Perez et al. “Synthesis of Biocompatible Dextran-Coated Nanoceria with pH Dependent antioxidant properties” and Lichtman et al. (US 20020155520).
Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” (hereinafter Colon et al.) disclose methods of administering cerium oxide nanoparticles (nanoceria) to normal breast cells and human breast cancer cell lines and 
Colon et al. does not explicitly disclose a polymer coating that provides a surface charge that is at least one of a positive charge and neutral charge. 
Perez et al. “Synthesis of Biocompatible Dextran-Coated Nanoceria with pH Dependent antioxidant properties” (hereinafter Perez et al.) disclose dextran nanoceria exhibit excellent pH-dependent antioxidant properties for improved cancer cell therapeutics as they provide cytoprotection from free radicals to normal cells but not to cancer cells which are typically in acidic environment. Dextran coated nanoceria can provide long‐term cytoprotection to nontransformed surrounding cells, minimizing adverse side effects.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to coat nanoceria of Colon with dextran as in Perez. One would have been motivated to do so to provide cytoprotection from free radicals to normal cells. Although cancer cells are not protected, the method is still achieving “non-cytotoxic delivery” to cells which includes both cancer and normal cells. 
	Colon et al. does not disclose fluorescent dye or 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye.
Lichtman et al. (US 20020155520) (hereinafter Lichtman et al. disclose that a dye coated tissue or cell is formed, which may subsequently be imaged by detecting the presence of the dye and used for a variety of purposes including research and 
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include the fluorescent dye 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye in the nanoceria of the modified Colon. One would have been motivated to do so to detect the presence of the dye within the cells and to track the cerium oxide particles.

5.	Claims 1-2 and 5  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” in view of  Karakoti et al. “Nanoceria as Antioxidant: Synthesis and Biomedical Applications  and  Lichtman et al. (US 20020155520).
Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” (hereinafter Colon et al.) disclose methods of administering cerium oxide nanoparticles (nanoceria) to normal breast cells and human breast cancer cell lines and observed no nano-ceria induced cytotoxicity (methods and results). Cerium oxide nanoparticles can protect normal cells from radiation-induced cell death (conclusion). Even though the cancer cells were not “protected from radiation” the method still involves non-cytotoxic delivery of the nanoceria to both normal and breast cancer cells. 
Colon et al. does not explicitly disclose a polymer coating that provides a surface charge that is at least one of a positive charge and neutral charge. 
Karakoti et al. “Nanoceria as Antioxidant: Synthesis and Biomedical Applications” (hereinafter Karakoti et al.) disclose cerium oxide synthesized in dextran tends to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to coat nanoceria of Colon with dextran as in Karakoti et al. One would have been motivated to do so to provide biocompatible coatings which enhance cell viability. Although cancer cells are not protected, the method is still achieving “non-cytotoxic delivery” to cells which includes both cancer and normal cells. 
Colon et al. does not disclose fluorescent dye or 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye.
Lichtman et al. (US 20020155520) (hereinafter Lichtman et al. disclose that a dye coated tissue or cell is formed, which may subsequently be imaged by detecting the presence of the dye and used for a variety of purposes including research and medical diagnosis (para 0052). Examples of dyes include 1,1-dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye (para 0057).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include the fluorescent dye 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye in the nanoceria of the modified Colon. One would have been motivated to do so to detect the presence of the dye within the cells and to track the cerium oxide particles.



DOUBLE PATENTING
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. (U.S. Patent 9,585,840). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘840 patent are drawn to administering polymer-coated cerium oxide nanoparticles where the polymer coating is polyacrylic acid or polysaccharide (e.g., dextran) where the nanoparticles are added to cell environments that include diseased (e.g. Cancer or transformed) cells. The differences are that the instant claims recite non-cytotoxic delivery and claims 2 and 4 of the ‘840 is a method of inhibiting or reducing tumor invasiveness however, the method involves the same active step which is delivery of the nanoparticles to transformed diseased (cancer) cells.




RESPONSE TO ARGUMENTS
7.	Applicants argue that with regards to Perez, the reference would not lead one of ordinary skill in the art to coat nanoparticles with dextran to provide non-cytotoxicity to cancer cells. One skilled in the art would not be directed to use such coated nanoparticles because these are taught to be cytotoxic to cancer cells and Perez teaches away for non-cytotoxic. 
	In response, this argument is not found persuasive because Perez was relied upon for the dextran coating and states that when cells were pre-incubated with the dextran-coated nanoceria (DNC), no changes in cell viability were observed as compared to untreated cells or cells with nanoceria alone (page 554 left column). The reference discloses that DNC could facilitate pH-dependent preferential protection of healthy tissue and that upon treatment with dextran nanoceria, cancer cells would not be protected H202-induced oxidative stress due to their acidic environment. DNC provides long-term cytoprotection to nontransformed surrounding cells, minimizing adverse side effects. They provide cytoprotection to normal cells but not to cancer cells however, this is stating they merely do not provide protection it is not a teaching that the coating is cytotoxic. The coating is still regarded as being non-cytotoxic it is just when exposed to radiation it does not provide the same protection. The DNC provide selective protection of healthy tissue from free radicals which might be elevated during chronic inflammation or upon ratio or chemotherapy. This is not a teaching that the coatings are cytotoxic but are still regarded as non-cytotoxic but that they just do not provide protection to the cancer cells upon exposure to chemotherapy. The method of non-cytotoxic delivery of particles to cells would still be met. The instant specification discloses “a first objective of the present invention is to provide a surface coating on nanoceria to modulate its differential cytotoxicity behavior in cancer versus normal cells” (see page 6, lines17-18) which is the same goal as achieved in Perez. 
further in view of Lichtman. Amending claim 7 into claim 1 does not overcome the combined rejection of Colon et al., Perez et al. and Lichtman et al.
	Colon et al. in view of Karakoti et al. did not disclose the dye however, the rejection was over Colon and Karakoti as were applied to claims 1-2 and 7 and further in view of Lichtman and thus the amendment does not overcome the combined rejection over Colon et al.  Karakoti et al. and Lichtman et al. 
	Applicants request the double patenting be held in abeyance however, since no terminal disclaimer has been filed and approved the double patenting rejection has been maintained. 
CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615